Title: William F. Gray to Thomas Jefferson, 30 November 1818
From: Gray, William F.
To: Jefferson, Thomas


          
            Sir,
            Fredericksburg Nov. 30. 1818
          
          Your several favours respecting the Box of Books that you sent for me to bind, with the Books themselves, have been duly recd—On examining the Books, I find some of the periodical works are not entire; and before they are bound up I thought it right to ask you if you were apprised of this, and if you wish them bound as sent, or not.—The “Port Folio,” in particular, lacks several numbers.—The “Emporium,” you call “3 Vols”—There are three Vols of Judge Coopers, and three Nos. of Dr Coxe’s which preceeded Cooper’s. Shall I bind them as sent or seperate them?
          I shall be very happy in supplying your orders as far as in my power, and hope I shall generally be able to do it to your satisfaction. The copy of Bowditch’s Book shall be forwarded to you as soon as it can be procured.—
          I have a general correspondence with the Booksellers in the northern Towns, and they are very prompt in supplying my orders, and in sending me every thing that is new; so that any thing that you may see advertised by any of them, you can get from me nearly as soon as you could by ordering it from the advertizer, and at the same price.
          You may expect the Books that you sent to be bound, in a fortnight from this.
          
            Respectfully Your Obt. Svt.
            Wm F. Gray
          
        